United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30352
                        Conference Calendar



MARIO PENA,

                                    Petitioner-Appellant,

versus

UNITED STATES BUREAU OF PRISONS,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 02-CV-40
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Mario Pena, federal prisoner # 75006-079, was convicted in a

disciplinary hearing of possessing marijuana.   He now appeals the

dismissal with prejudice of his petition under 28 U.S.C. § 2241,

challenging his loss of 54 days’ good time credits.

     Pena first argues that his due process rights were violated

at his disciplinary hearing.   Pena received written notice of the

charges against him, he was given the opportunity to call

witnesses and to make a statement on his own behalf, and the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30352
                                 -2-

disciplinary hearing officer provided the required written

statement.   There was no due process violation.    See Wolff v.

McDonnell, 418 U.S. 539, 563-66 (1974).

     Pena next argues that the evidence adduced at his

disciplinary hearing was insufficient.     The record reveals

evidence supporting the conclusions reached by the disciplinary

hearing officer.   Therefore, the conclusions reached were not

arbitrary and capricious.   See Superintendent, Massachusetts

Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56 (1985); see

also Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).

     Last, Pena argues that a conflict of interest exists because

the respondent’s counsel and Pena’s prosecutor work in the same

office.   Because this issue is raised for the first time on

appeal, we decline to address it.   See Blanks v. Murco Drilling

Corp., 766 F.2d 891, 897 (5th Cir. 1985).     Accordingly, the

judgment of the district court is AFFIRMED.